USCA4 Appeal: 21-1333      Doc: 26         Filed: 06/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1333


        DANIA LETICIA MANZANO; J.Y.M.M.,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: May 18, 2022                                           Decided: June 17, 2022


        Before MOTZ, RICHARDSON and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Ivan Yacub, Lauren R. Truslow, YACUB LAW OFFICES, Woodbridge,
        Virginia, for Petitioners. Brian Boynton, Acting Assistant Attorney General, Nancy
        Friedman, Senior Litigation Counsel, Margaret A. O’Donnell, Office of Immigration
        Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
        D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1333      Doc: 26         Filed: 06/17/2022      Pg: 2 of 2




        PER CURIAM:

               Dania Leticia Manzano and her minor child, natives and citizens of Honduras,

        petition for review of an order of the Board of Immigration Appeals (Board) dismissing

        their appeal from the Immigration Judge’s decision denying Manzano’s request for asylum

        and withholding of removal. We have thoroughly reviewed the record and conclude that

        the evidence does not compel a ruling contrary to any of the administrative factual findings,

        see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the denial of relief,

        see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition

        for review for the reasons stated by the Board. See In re Manzano (B.I.A. Mar. 3, 2021).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                               PETITION DENIED




                                                     2